In re Edwards, Dennis D.; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. KA90 1626; Parish of East Baton Rouge, Nineteenth Judicial District Court, Div. “C”, No. 3-90-10.
Granted in part; denied in part. The district court is ordered to provide relator with a copy of the bill of information filed under number 3-90-10. Relator has a right to the initial police report, but he must first direct his request to the custodian of that record. In addition, relator has not shown a particularized need for the other documents he seeks.